             Case 1:12-cr-00031-VM Document 1744 Filed 01/29/20 Page 1 of 1




VLADECK, RASKIN & CLARK, P.C.
                                                                                                               SUSANJ. WALSH
                                                                                                            212.403.7348
                                                                                                     swalsh@ytADec1<;cOM

                                                 January 29, 2020                                    ,,   .



BYECF                                                                              I;  •; fH'      Sl) f\ y                       I-
                                                                                                                                  r,


Hon. Victor Marrero                                                                1' :1
                                                                                           · :   Ui l l·, ~'   r
United States District Court Judge                                                 ; > t '·. CT RC\iC \I. LY FIL ED
United States District Court for the SONY                                          I ;:,( ,C #:                    L/<?   i   L   i,
500 Pearl Street
New York, New York 10007
                                                                                   j uArulLiu, j<)                        EP_ Ii
                                                                                                                          7


        Re:        United States v. Victor Andrades 12 Cr 00031 (VM)
Dear Judge Marrero:
       I represent Mr. Andrades pursuant to the Criminal Justice Act and make this application to
adjourn the Court's conference currently scheduled for Friday, January 31, 2020 at 4:00 p.m.
without objection from the Government or probation. Th.is is the fourth request for an
adjournment. I request an adjournment of sixty days on the recommendation of probation at the
convenience of the Court.
         The reason for my request is Mr. Andrades needs ·additional time to demonstrate to this
Court his commitment to good progress and clean living while under supervision. I am infonned
today by bis supervising Probation Officer that he has reiterated his commitment to being
responsive and compliant with the tenns of his supervised release. He is reenrolled in random drug
testing and was recently provided a referral to a nonprofit as an opportunity to be a peer counselor as he
has had difficulty securing employment.
       I respectfully request that the matter be adjourned to a date convenient to the Court in sixty
days, without objection from the Gov~ent or Probation. Thank you for your time and

consideration.                                                         Res~                         "tted,

                                                                            -_                   'l ~~,
                                                                       Su         Wais
cc:     Daveena Tumasar, P.O. (by email)
        Jacob Outwillig, AUSA (by email)




1059928 vl

             565 Fifth Avenue, 9th Floor, New York, New York 10017 • (p) 212-403-7300 • (1) 212-221-3172
